DETAILED ACTION
This action is in response to Application No. 16/288,623 originally filed 02/28/2019. The Request for Continued Examination and Amendment presented on 02/18/2021 which provides to claims 1, 11 and 15 are currently amended is hereby acknowledged. Currently claims 1 - 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
1.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed February 18, 2021 has been entered.
Response to Amendments
2.	This is in response to applicant’s communication filed on 18 February 2021, wherein: claims 1 - 20 are currently pending. Claims 1, 11 and 15 have been amended. 
Response to Arguments  
3.	Applicant’s arguments filed on February 18, 2021 with respect to the rejections of claims 1 - 20 have been fully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112 
4.	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and      distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, line 6 recites “the impact detection device” there is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 5 recites “the display device” there is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 8 recites “the impact detection device” there is insufficient antecedent basis for this limitation in the claim.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 7, 8 - 9, 15, 17 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Croisonnier “US 2014/0368455” in view of Pahlavan “US 2003/0142065”.
Re-claim 1, Croisonnier teaches a method of tracking a user interaction with a virtual input device (fig. 1; 33), the method comprising: 
tracking a displayed location of an input device, (fig. 1; 33) the input device rendered by a display device; (fig. 1; 16)
tracking a movement of a user's hand; (pars.[0086] and [0132])
determining a location of the detected impact relative to the rendered virtual input device based on the impact data, the virtual input device including one or more keys; (pars. [0012] and [0021])
determining a first virtual key of the one or more virtual keys that has a location corresponding to the location of the detected impact; (par. [0021]) and 

Croisonnier does not explicitly teach receiving, from an inertial measurement unit (IMU) coupled to the impact detection device, impact data including acceleration or angular velocity data that corresponds to a detected impact of at least one finger of the user's hand on a physical surface; 
Pahlavan teaches receiving, from an inertial measurement unit (IMU) coupled to the impact detection device, (fig. 2 and par. [0022]) impact data including acceleration or angular velocity data that corresponds to a detected impact of at least one finger of the user's hand on a physical surface;  {Pahlavan teaches a wearable device, such as a ring with an inertial measurement unit (IMU), to track a location of the user's hands. (see par. [0026]) }. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system or method for tracking a user interaction with a virtual input device taught by Croisonnier  with a ring including an IMU, as taught by Pahlavan in order to track a location of the user's hands.
Re-claim 3, Croisonnier in view of Pahlavan teaches all the limitations of claim 1, Pahlavan teaches wherein the impact detection device is one of a ring (fig. 2) or a wristband worn by the user. (Claim written alternative)
Re-claim 7, Croisonnier in view of Pahlavan teaches all the limitations of claim 1, Croisonnier teaches generating at least one of an auditory feedback, visual feedback, or 
Re-claim 8, Croisonnier in view of Pahlavan teaches all the limitations of claim 1,   Croisonnier teaches determining whether the detected impact has a detected impact force greater than a force threshold value; and generating the command indicating a key press of the first virtual key is further based upon whether the detected impact force is greater than the force threshold value. (pars. [0014] and [0200])
Re-claim 9, Croisonnier teaches wherein the virtual input device is a virtual keyboard. (fig. 1; 33)
Re-claim 15, the rejection of claim 1 is incorporated herein and only further limitations are addressed below.
Croisonnier teaches a system comprising: one or more processors; one or more non-transitory, computer-readable storage mediums containing instructions configured to cause the one or more processors to perform operations including: (fig. 1 and pars. [0072] - [0073] and [0099])
Re-claim 17, is rejected as a system as applied to claim 3 above because the scope and contents of the recited limitations are substantially the same.
Re-claim 19, is rejected as a system as applied to claim 7 above because the scope and contents of the recited limitations are substantially the same.
Re-claim 20, is rejected as a system as applied to claim 8 above because the scope and contents of the recited limitations are substantially the same.
9.	Claims 2, 4 - 6, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Croisonnier “US 2014/0368455” in view of Pahlavan “US 2003/0142065” and further in view of Powderly “US 2018/0350150”.
Re-claim 2, Croisonnier in view of Pahlavan teaches all the limitations of claim 1 but Croisonnier in view of Pahlavan does not explicitly teach wherein tracking the displayed location of the virtual input device includes tracking the location in a virtual reality or augmented reality (VR/AR) environment.
However, Powderly teaches wherein tracking the displayed location of the virtual input device includes tracking the location in a virtual reality or augmented reality (VR/AR) environment. (figs. 18 - 20 and par. [0273]; lines 17 - 27)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Powderly to the wearable system may detect user manipulation or interaction or touches with the rectangular plate as selections or inputs made via the virtual keyboard. (par. [0085]) 
Re-claim 4, Croisonnier in view of Pahlavan teaches all the limitations of claim 1, Pahlavan teaches wherein the impact detection device (fig. 2) is a standalone device (par. [0016]) configured to be placed on the physical surface to detect impacts, wherein 
Croisonnier in view of Pahlavan does not explicitly teach a plurality of directional microphones configured to detect the location of the user's finger relative to the rendered input device and the corresponding impact force. 
However, Powderly teaches a plurality of directional microphones (par. [0336] e.g., proximity or inertial sensors) configured to detect the location of the user's finger relative to the rendered virtual input device and the corresponding impact force. (pars. [0278]; lines 11 - 16 and [0285])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Powderly to provide a wearable system may detect user manipulation or interaction or touches with the rectangular plate as selections or inputs made via the virtual keyboard or virtual trackpad. (par. [0085])
Re-claim 5, Croisonnier in view of Pahlavan teaches all the limitations of claim 1 but Croisonnier in view of Pahlavan does not explicitly teach wherein the tracking of the movement of the user's hand is performed by a vision-based tracking system coupled to the display device. 
However, Powderly teaches wherein the tracking of the movement of the user's hand is performed by a vision-based tracking system coupled to the display device. (pars. [383] and [397]) 

Re-claim 6, Croisonnier and Pahlavan in view of Powderly teaches all the limitations of claim 5, Powderly teaches wherein the determining of the first virtual button having a location corresponding to the location of the detected impact is based upon the vision-based tracking system and one or more of: a key press frequency analysis for the one or more virtual keys; (par. [0131]) or a probability of a next virtual key to be pressed based on a language model. (The limitation is written in the alternative therefore the limitation following the “or” is not required by the claim.) 
Re-claim 10, Croisonnier in view of Pahlavan teaches all the limitations of claim 1 but Croisonnier in view of Pahlavan does not explicitly teach wherein the display device is a head-mounted display (HMD). 
However, Powderly teaches wherein the display device is a head-mounted display (HMD). (par. [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Powderly to the wearable system may detect user manipulation or interaction or 
Re-claim 16, is rejected as a system as applied to claim 2 above because the scope and contents of the recited limitations are substantially the same.
Re-claim 18, is rejected as a system as applied to claim 5 above because the scope and contents of the recited limitations are substantially the same.
10.	Claims 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim “US 10,237,509” in view of Pahlavan “US 2003/0142065” and further in view of Croisonnier “US 2014/0368455”.
Re-claim 11, Kim teaches a system comprising: 
one or more processors; (col. 4; lines 51 - 55)
an HMD (fig. 1; 12 and col. 3; 23 - 25, Display 12 may be, for example, a head mounted display (sometimes referred to as virtual reality glasses or augmented reality glasses) controlled by the one or more processors and configured to render a virtual input device on a physical surface from the point-of-view of a user wearing the HMD; (col. 1; lines 46 - 59) 
a vision-based tracking system communicatively coupled to the display device and the one or more processors, (col. 4; lines 51 - 55) and configured to track a location of a user's hand relative to the rendered the virtual input device; (fig. 6 and col. 7; lines 28 - 43) and
Kim does not explicitly teach a wearable device, including an IMU and being communicatively coupled to the one or more processors, configured to be worn by the user, and operable to detect an impact of one or more fingers of the user's hand on the physical surface based on impact data that includes acceleration or angular velocity data generated velocity data generated by IMU, 
the wearable device indicating an impact of a first finger of the one or more fingers of the user's hand on the physical surface based on the impact data; and 
Pahlavan teaches a wearable device, (fig. 2; ring) including an IMU and being communicatively coupled to the one or more processors, configured to be worn by the user, (fig. 2 and pars. [0022] - [0023]) and operable to detect an impact of one or more fingers of the user's hand on the physical surface based on impact data that includes acceleration or angular velocity data generated velocity data generated by IMU, the wearable device indicating an impact of a first finger of the one or more fingers of the user's hand on the physical surface based on the impact data; and {Pahlavan teaches a wearable device, such as a ring with an inertial measurement unit (IMU), to track a location of the user's hands. (see par. [0026]) }
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system or method for tracking a user interaction with a virtual input device taught by Croisonnier  with a ring including an IMU, as taught by Pahlavan in order to track a location of the user's hands.
Kim in view of Pahlavan does not explicitly teach wherein the one or more processors are configured to generate a command indicating a detected button press of a first button on the virtual input device in response to: 
determining that a detected location of the first finger corresponds to a detected location of the first button on the virtual input device. 
However, Croisonnier teaches wherein the one or more processors are configured to generate a command indicating a detected button press of a first button on the virtual input device in response to: (pars. [0012] and [0021]) 
determining that a detected location of the first finger corresponds to a detected location of the first button on the virtual input device. (par. [0021])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Kim and Pahlavan with the teachings of Croisonnier allows the user to observe a virtual keyboard and/or a virtual representation of his or her fingers positioned at the correct location relative onto the display device. (Croisonnier, par. [0012])
Re-claim 12, Kim and Pahlavan in view of Croisonnier teaches all the limitations of claim 11, Pahlavan teaches wherein the wearable device is one of a ring (fig. 2) or a wristband worn by the user. (claim written alternative)
Re-claim 13, Kim and Pahlavan in view of Croisonnier teaches all the limitations of claim 11, Croisonnier teaches wherein the virtual input device is a virtual keyboard. (fig. 1; 33)
Re-claim 14, Kim and Pahlavan in view of Croisonnier teaches all the limitations of claim 11, Kim teaches wherein the display device is a head-mounted display (HMD). (fig. 1; 12 and col. 3; 23 - 25, Display 12 may be, for example, a head mounted display (sometimes referred to as virtual reality glasses or augmented reality glasses)
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/25/21B